           Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     )
 In re:                                              )
 KOONTZ-WAGNER CUSTOM                                )     Case No. 18-33815
 CONTROL HOLDINGS LLC,                               )
                                                     )     (Chapter 7)
                  Debtor.                            )
                                                     )
                                                     )
 RODNEY D. TOW, CHAPTER 7                            )
 TRUSTEE,                                            )
                                                     )
                  Plaintiff,                         )      Adversary No. 20-03271
                                                     )
                  v.                                 )
                                                     )
 HOUSTON PERSONNEL SERVICE, INC.
                                                     )
 d/b/a EXPRESS EMPLOYMENT
                                                     )
 PROFESSIONALS
                                                     )
                  Defendant.

    TRUSTEE’S FIRST AMENDED COMPLAINT TO AVOID AND RECOVER
 TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 AND 550, AND FOR OTHER RELIEF

          Rodney D. Tow (the “Trustee” or “Plaintiff”), in his capacity as chapter 7 trustee for the

chapter 7 bankruptcy estate of Koontz-Wagner Custom Control Holdings, LLC (the “Debtor”),

brings this adversary proceeding (pursuant to Fed R. Bankr. P. 7001, to avoid and recover transfers

pursuant to 11 U.S.C. §§ 547 and 550 and other related relief and respectfully alleges, on

information and belief, as follows:

                                  JURISDICTION AND VENUE

          1.     The Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C.

§§ 1334. This adversary proceeding is a civil proceeding arising in or arising under title 11 of the

United States Code (the “Bankruptcy Code”).

          2.     This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (F), and (O).
        Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 2 of 7




       3.      Venue of the Debtor’s bankruptcy case and this adversary proceeding is properly

in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The Trustee consents to entry of a final judgment by this Court.

                                     NATURE OF ACTION

       5.      This adversary proceeding is commenced pursuant to Rule 7001 of the Federal

Rules of Bankruptcy Procedures. By this adversary proceeding, the Trustee seeks to avoid and

recover certain preferential transfers that the Debtor made or caused to be made to or for the benefit

of the Defendant (defined below), pursuant to Bankruptcy Code §§ 547 and 550, and to disallow

certain claims pursuant to Bankruptcy Code § 502(d)

                                             PARTIES

       6.      Plaintiff is the chapter 7 trustee of the Debtor’s bankruptcy estate in Bankruptcy

Case No. 18-33815.

       7.      Plaintiff may be served at 1122 Highborne Cay Court, Texas City, Texas, 77590

(rtow@rtowtrustee.com) with a copy to counsel, R. J. Shannon, Parkins Lee & Rubio LLP,

Pennzoil Place, 700 Milam Street, STE 1300, Houston, TX 77002 (rshannon@parkinslee.com).

       8.      Houston Personnel Service, Inc. (“Defendant”) is a Texas corporation.

       9.      Defendant may be served pursuant to Bankruptcy Rule 7004(b) by mailing a copy

of this Complaint and summons to (i) its registered agent on file with the Texas Secretary of State,

CT Corporation System, 1999 Bryan Street, STE 900, Dallas, TX 75201-3136 or (ii) its vice

president, Susan Hughes, 33703 Ansley, Magnolia, TX 77355.

                                     CASE BACKGROUND

       10.     On July 11, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code.




                                                  2
         Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 3 of 7




       11.       The Office of the United States Trustee appointed the Trustee as the interim chapter

7 trustee of the Debtor’s bankruptcy estate on July 11, 2018. The Trustee became the permanent

trustee after the Debtor’s meeting of creditors pursuant to Bankruptcy Code § 341 on October 2,

2018, and remains the chapter 7 trustee as of the date of this filing.

       12.       Plaintiff mistakenly filed the Original Compliant seeking recovery against Helping

People Succeed, Inc. d/b/a Express Employment Professionals (the “Mistaken Defendant”). The

Mistaken Defendant is a fellow franchisee of Express Employment Professionals.

       13.       The Defendant, though its attorney who filed a proof of claim in the main

bankruptcy case [Claim No. 7] and a notice of appearance in the case [Bank. Dkt. Nos. 14 and 54],

received notice of the Original Complaint through the Court’s ECF noticing system [Bankr. Dkt.

No. 357].

       14.       The Original Complaint described the same transactions as are described herein.

The Defendant either knew or should have known that it was the proper defendant in the action,

but for Plaintiff’s mistake.

                                           COUNT ONE
                 Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547

       15.       The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

       16.       On or within ninety (90) days before the Petition Date (the “Preference Period”),

the Debtor transferred or caused to be transferred, to or for the benefit of Defendant, property of

the Debtor in the form of payment of money or money equivalents in, at least, the total amount of

$543,381.34, as more specifically set forth in Exhibit A hereto (the “Transfers”).

       17.       Each of the Transfers constituted the transfer of money from a bank account owned

by the Debtor.


                                                  3
        Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 4 of 7




       18.     Each of the Transfers was made, or caused to be made, to or for the benefit of

Defendant.

       19.     Each of the Transfers was accepted by Defendant.

       20.     Defendant was a creditor of the Debtor at the time or immediately prior to the time

when each of the Transfers was made.

       21.     Each of the Transfers was made for or on account of a debt owed by the Debtor to

Defendant prior to the Transfer.

       22.     The Debtor was insolvent when each of the Transfers was made.

       23.     The Debtor is presumed to be insolvent when each of the Transfers was made

pursuant to Bankruptcy Code § 547(f).

       24.     The Transfers were made within the Preference Period.

       25.     The Transfers, unless avoided, will enable Defendant to receive more than

Defendant would receive in a case under chapter 7 of the Bankruptcy Code if the transfer had not

been made and Defendant received payments on account of its debt to the extent provided by the

Bankruptcy Code.

       26.     The Trustee, with assistance of his accountant and counsel, analyzed the Debtor’s

books and records and the Defendant’s proof of claim in the main bankruptcy case to determine

the potential affirmative defenses that the Defendant may assert. As the result of this analysis, the

Trustee believes that the Defendant may be able to assert a new value defense in the amount of

$188,340.76 (the “New Value”). The Trustee’s efforts did not uncover any other affirmative

defenses that could be reasonably known with certainty.




                                                 4
        Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 5 of 7




       27.       Based upon the foregoing, the Transfers, less amounts comprising the New Value,

constitute avoidable preferential transfers pursuant to Bankruptcy Code § 547 (the “Avoidable

Preferences”).

                                           COUNT TWO
                   Recovery of Avoided Transfers Pursuant to 11 U.S.C. § 550

       28.       The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

       29.       Defendant was either the initial transferee of the Avoidance Preferences or the

entity for whose benefit the Avoidable Preferences were made.

       30.       Pursuant to Bankruptcy Code § 550, the Trustee may recover the Avoidable

Preferences or the value of the Avoidable Preferences from the Defendant for the benefit of the

Debtor’s bankruptcy estate.

                                         COUNT THREE
                      Disallowing, Barring, and Expunging the Defendant’s
                               Claims Pursuant to 11 U.S.C. § 502

       31.       The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

       32.       Defendant is a transferee of the Avoidable Preferences, which are avoidable and

recoverable under Bankruptcy Code §§ 547 and 550.

       33.       The Trustee has demanded repayment of the Avoidable Preferences through this

Complaint.

       34.       Pursuant to Bankruptcy Code § 502(d), unless and until Defendant turns over to the

Trustee the value of the Avoidable Preferences or otherwise repays the Avoidable Preferences, if

Defendant asserts a claim against the Debtor’s bankruptcy estate, including by way of filing a

proof of claim in the Debtor’s chapter 7 case, any such claim must be disallowed.


                                                  5
        Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 6 of 7




       35.    Based upon the foregoing, the Trustee is entitled to entry of judgment disallowing

any claim(s) that the Defendant may hold against the Debtor’s bankruptcy estate.

                                           PRAYER

       WHEREFORE, the Trustee respectfully requests that the Court enter judgment against

Defendant:

       (a) Avoiding the Avoidable Preferences (plus any additional transfers of property of the
           Debtor to the Defendant during the Preference Period that discovery may reveal) to the
           Defendant as preferential transfers pursuant to Bankruptcy Code § 547;

       (b) Awarding to the Trustee for the benefit of the Debtor’s bankruptcy estate recovery in
           the amount of the Avoidable Preferences, plus the amount of additional avoided
           transfers that discovery may reveal and post-judgment interest;

       (c) Disallowing any claim the Defendant may assert against the Debtor’s bankruptcy
           estate, until such time as (i) Defendant turns over to the Trustee any property the
           transfer of which has been avoided pursuant to Bankruptcy Code § 547 or (ii)
           Defendant has paid the amount for which Defendant is liable pursuant to Bankruptcy
           Code § 550; and

       (d) Awarding the Trustee such other and further relief as may be just and proper.



 Dated: October 8, 2020                      Respectfully submitted,

                                             PARKINS LEE & RUBIO LLP

                                             /s/R. J. Shannon            .
                                             R. J. Shannon (TBA No. 24108062)
                                             Pennzoil Place
                                             700 Milam Street, STE 1300
                                             Houston, TX 77002
                                             Telephone: (713) 715-1660
                                             Email: rshannon@parkinslee.com
                                             Proposed Special Counsel for Rodney D.
                                             Tow, Chapter 7 Trustee for Koontz-
                                             Wagner Custom Control Holdings LLC




                                               6
Case 20-03271 Document 11 Filed in TXSB on 10/08/20 Page 7 of 7




                                                                  Exhibit A
